 

Exhibit 10.3

 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER

 

US $[Principal Amount]

 

 

HUMANIGEN, INC.

7% CONVERTIBLE REDEEMABLE NOTE

DUE MARCH [l], 2021

 

 

FOR VALUE RECEIVED, HUMANIGEN, INC. (the “Company”) promises to pay to the order
of [Name of Holder] and its authorized successors and permitted assigns
("Holder"), the aggregate principal face amount of [l] Dollars exactly (U.S.
$[l]) on MARCH [l], 2021 ("Maturity Date") and to pay interest on the principal
amount outstanding hereunder at the rate of 7% per annum commencing on March
[l], 2020 (“Issuance Date”). This Note shall contain an original issue discount
of $[10% of Principal Amount] such that the purchase price is $[l]. The
principal of, and interest on, this Note are payable at [l], initially, and if
changed, last appearing on the records of the Company as designated in writing
by the Holder hereof from time to time. The Company will pay the outstanding
principal due upon this Note before or on the Maturity Date, less any amounts
required by law to be deducted or withheld, to the Holder of this Note by check
or wire transfer addressed to such Holder at the last address appearing on the
records of the Company. The forwarding of such check or wire transfer shall
constitute a payment of outstanding principal hereunder and shall satisfy and
discharge the liability for principal on this Note to the extent of the sum
represented by such check or wire transfer. Interest shall be payable in Common
Stock (as defined below) pursuant to paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1.       This Note is exchangeable for an equal aggregate principal amount of
Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.

 

   

  



 

2.       The Company shall be entitled to withhold from all payments any amounts
required to be withheld under applicable laws.

 

3.       This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended ("Act"), and applicable state securities
laws. Any attempted transfer to a non-qualifying party shall be treated by the
Company as void. Prior to due presentment for transfer of this Note, the Company
and any agent of the Company may treat the person in whose name this Note is
duly registered on the Company's records as the owner hereof for all other
purposes, whether or not this Note be overdue, and neither the Company nor any
such agent shall be affected or bound by notice to the contrary. Any Holder of
this Note electing to exercise the right of conversion set forth in Section 4(a)
hereof, in addition to the requirements set forth in Section 4(a), and any
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted ("Notice of Conversion")
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.

 

4.        (a)       Subject to the provisions of Section 4(b), beginning
on the 6th monthly anniversary of the Issuance Date, the Holder of this Note is
entitled, at its option, to convert all or any amount of the principal amount of
this Note then outstanding, together with the accrued and unpaid interest on
such portion of the Note proposed to be converted, into shares of the Company's
common stock (the "Common Stock") at a price ("Conversion Price") equal to
$.25 per share (the “Fixed Price”). After the 9th month anniversary of this
Note, the Conversion Price shall be equal to the lower of the Fixed Price or 68%
of the lowest of either the trading price or closing bid of the Common Stock as
reported on the National Quotations Bureau OTC Marketplace exchange which the
Company’s shares are traded or any exchange upon which the Common Stock may be
traded in the future ("Exchange"), for the ten prior trading days including the
day upon which a Notice of Conversion is received by the Company or its transfer
agent (provided such Notice of Conversion is delivered by fax or other
electronic method of communication to the Company or its transfer agent after 4
P.M. Eastern Standard or Daylight Savings Time if the Holder wishes to include
the same day closing price). In the event the Company has a closing price of its
Common Stock equal to $0.30 or less for 5 consecutive days prior to the 9th
monthly anniversary, then, beginning on the 6th monthly anniversary of the
Issuance Date, the Holder may elect in its Notice of Conversion to use the lower
of the Fixed Price or the variable conversion price set forth above. Such
conversion shall be effectuated by the Company delivering the shares of Common
Stock to the Holder within 3 business days of receipt by the Company of the
Notice of Conversion. If the shares have not been delivered within 3 business
days, the Notice of Conversion may be rescinded. Accrued but unpaid interest
shall be subject to conversion. No fractional shares or scrip representing
fractions of shares will be issued on conversion, but the number of shares
issuable shall be rounded to the nearest whole share. To the extent the
Conversion Price of the Company’s Common Stock closes below the par value per
share, the Company will take all steps necessary to solicit the consent of the
stockholders to reduce the par value to the lowest value possible under law. The
Company agrees to honor all conversions submitted pending this increase. In the
event the Company experiences a DTC “Chill” on its shares, the Conversion Price
shall be decreased to 58% instead of 68% while that “Chill” is in effect. In no
event shall the Holder be allowed to effect a conversion if such conversion,
along with all other shares of Company Common Stock beneficially owned by the
Holder and its affiliates would exceed 4.99% of the outstanding shares of the
Common Stock of the Company (which may be increased up to 9.9% upon 60 days’
prior written notice by the Holder). The conversion discount, look back period
and other terms will be adjusted on a ratchet basis if the Company offers a more
favorable conversion discount, interest rate, (whether through a straight
discount or in combination with an original issue discount), look back period or
other more favorable term to another party for any financings while this Note is
in effect.

 

  2 

  



 

(b)       Commencing on the 6th month anniversary of the Issuance Date, the
Company shall have the right, but not the obligation, to elect to make fixed
monthly amortizing payments to Holder as provided in this Section 4(b). If the
Company elects to make such payments, Holder shall not be entitled to convert
all or any amount of the principal amount of this Note then outstanding if and
for so long as the Company is current in respect of the payments set forth in
this Section 4(b). If the Company elects to make such payments, it will provide
notice to the Holder of its election, which notice shall be revocable in the
Company’s sole discretion, not less than five trading days before the 6th month
anniversary of the Issuance Date. If it so elects, the Company shall pay to
Holder, by wire transfer of immediately available funds or other payment method
reasonably acceptable to Holder, $[l] on the 6th month anniversary of the
Issuance Date and monthly thereafter; provided that if any monthly payment date
is not a day on which banks in New York City are open for business (a “Business
Day”), such payment shall be made on the next succeeding Business Day. Each
payment will comprise $[l] of principal amount of this Note, $[l] of accrued but
unpaid interest thereon, and $[l] of premium. For avoidance of doubt, the
Company confirms that Holder shall be entitled to exercise the conversion right
set forth in Section 4(a) if the Company either (x) elects not to make the
monthly amortizing payments provided in this Section 4(b), or (y) fails to make
such payments when due. Holder acknowledges that its ability to exercise its
conversion right under Section 4(a) shall be its only remedy under this Note for
the Company’s election or failure to make monthly amortizing payments under this
Section 4(b).

 

(c)       The Notes may be prepaid or redeemed by the Company with the following
penalties/premiums:

 

PREPAY DATE PREPAY AMOUNT ≤ 60 days 110% of principal plus accrued interest
61-120 days 120% of principal plus accrued interest 121-270 days 130% of
principal plus accrued interest

 

Any prepayment or redemption must be closed and funded within 3 days of giving
notice of redemption. Any partial prepayments will be made in accordance with
the formula set forth in the chart above with respect to principal, premium and
interest.

 

  3 

  



 

(d)        Notwithstanding the foregoing limitations on conversion set forth in
Section 4(b), upon (i) a transfer of all or substantially all of the assets of
the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, other than a forward or
reverse stock split or stock dividend, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale
Event"), then, in each case, then, in each case, the Company shall, upon request
of the Holder, redeem this Note in cash for 130% of the principal amount, plus
accrued but unpaid interest through the date of redemption, or at the election
of the Holder, such Holder may convert the unpaid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the then-effective Conversion
Price.

 

(e)        In case of any Sale Event (not to include a sale of all or
substantially all of the Company’s assets) in connection with which this Note is
not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.

 

5.       No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6.       The Company hereby expressly waives demand and presentment for payment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

 

7.       The Company agrees to pay all costs and expenses, including reasonable
attorneys' fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

 

8.       If one or more of the following described "Events of Default" shall
occur:

 

(a)     The Company shall default in the payment of principal or interest on
this Note or any other note issued to the Holder by the Company; or

 

(b)     Any of the representations or warranties made by the Company herein or
in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any material respect;
or

 

  4 

  



 

(c)     The Company shall fail to perform or observe, in any material respect,
any covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder; or

 

(d)     The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition for
bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

 

(e)     A trustee, liquidator or receiver shall be appointed for the Company or
for a substantial part of its property or business without its consent and shall
not be discharged within sixty (60) days after such appointment; or

 

(f)     Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

(g)     One or more money judgments, writs or warrants of attachment, or similar
process, in excess of fifty thousand dollars ($50,000) in the aggregate, shall
be entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of fifteen
(15) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder; or

 

(h)     The Company shall have defaulted on or breached any term of any other
note of similar debt instrument into which the Company has entered and failed to
cure such default within the appropriate grace period; or

 

(i)     The Company shall have its Common Stock delisted from an exchange
(including the OTC Market exchange) or, if the Common Stock trades on an
exchange, the trading in the Common Stock shall be suspended for more than 10
consecutive days, or the Company shall cease to file reports with the U.S.
Securities and Exchange Commission (“SEC”) pursuant to the rules of the SEC
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or shall fail to be “current” in respect of such filings, taking into
account any extensions of its obligations that may be claimed pursuant to Rule
12b-25 under the Exchange Act; or

 

(j)     The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within 3 Business Days of its
receipt of a Notice of Conversion; or

 

(k)     The Company shall not replenish the reserve set forth in Section 12,
within 3 Business Days of the request of the Holder; or

 

  5 

  



 

(l)    The Company shall lose the “bid” price for its stock and a market
(including the OTC marketplace or other exchange)

 

Then, or at any time thereafter, unless cured within 5 Business Days, and in
each and every such case, unless such Event of Default shall have been waived in
writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default), at the option of the Holder and in the Holder's sole
discretion, the Holder may consider this Note immediately due and payable,
without presentment, demand, protest or (further) notice of any kind (other than
notice of acceleration), all of which are hereby expressly waived, anything
herein or in any note or other instruments contained to the contrary
notwithstanding, and the Holder may immediately, and without expiration of any
period of grace, enforce any and all of the Holder's rights and remedies
provided herein or any other rights or remedies afforded by law. Upon an Event
of Default, interest shall accrue at a default interest rate of 24% per annum
or, if such rate is usurious or not permitted by current law, then at the
highest rate of interest permitted by law. In the event of a breach of Section
8(j), the penalty shall be $250 per day the Conversion Shares are not issued
beginning on the 4th day after the Conversion Notice was delivered to the
Company. This penalty shall increase to $500 per day beginning on the 10th day.
The penalty for a breach of Section 8(l) shall be an increase of the outstanding
principal amounts by 20%. In case of a breach of Section 8(i), the outstanding
principal due under this Note shall increase by 50%. If this Note is not paid at
maturity, the outstanding principal due under this Note shall increase by 15%.
Further, if a breach of the last clause of Section 8(i) occurs and is continuing
after the 6 month anniversary of the Issuance Date, then while such breach
continues the Holder shall be entitled to use the lowest closing bid price
during the delinquency period as a base price for the conversion. For example,
if the lowest closing bid price during the delinquency period is $0.01 per share
and the conversion discount is 50% the Holder would be entitled to elect to
convert this Note at $0.005 per share.

 

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

Make-Whole for Failure to Deliver Loss. At the Holder’s election, in addition to
applicable the remedy set forth in the preceding paragraph of this Section 8, if
(x) Holder shall have properly delivered a Notice of Conversion to the Company,
(y) an Event of Default shall have occurred pursuant to paragraph (j) of this
Section 8, and (z) the Holder shall have incurred a Failure to Deliver Loss,
then at any time the Holder may provide the Company written notice indicating
that a Failure to Deliver Loss shall have occurred and setting forth Holder’s
calculation of the amount of the Failure to Deliver Loss, and thereupon the
Company shall make prompt payment by wire transfer of immediately available
funds or other payment method reasonably acceptable to the Holder of such
amount. For purposes of the foregoing, a “Failure to Deliver Loss” shall be
calculated as the product of (i) the difference between (A) the highest
volume-weighted average price of a share of Common Stock as reported on the
applicable Exchange for the ten prior trading days prior to and including the
trading day upon which a Notice of Conversion is received by the Company, and
(B) the then-effective Conversation Price, multiplied by (ii) the number of
Conversion Shares that the Holder would have received upon the conversion of the
portion of the Note for which conversion was requested in the Notice of
Conversion at the then-effective Conversion Price.

 

  6 

  



 

9.       In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

10.     Neither this Note nor any term hereof may be amended, waived, discharged
or terminated other than by a written instrument signed by the Company and the
Holder.

 

11.     The Company represents that it is not a “shell” issuer and has never
been a “shell” issuer or that if it previously has been a “shell” issuer that at
least 12 months have passed since the Company has reported Form 10 type
information indicating it is no longer a “shell” issuer.

12.     The Company shall issue irrevocable transfer agent instructions
reserving 3,235,000 shares of its Common Stock for conversions under this Note
and shall at all times thereafter reserve a minimum of three times the number of
shares of Common Stock required if the Note were to be fully converted (the
“Share Reserve”). Upon conversion or repayment or other extinguishment of this
Note, a ratable portion of any shares remaining in the Share Reserve shall be
cancelled. The Company shall pay all transfer agent and legal costs associated
with issuing and delivering the share certificates to the Holder, as well as
maintaining the Share Reserve. If such amounts are to be paid by the Holder, it
may deduct such amounts from the principal amount being converted. The Holder
may reasonably request increases from time to time to ensure the Share Reserve
is sufficient. The Company will instruct its transfer agent to provide the
outstanding share information to the Holder in connection with its conversions.

 

13.     The Company will give the Holder prompt and direct notice of any
corporate actions, including but not limited to name changes, stock splits,
recapitalizations, and Sale Events, etc.

 

14.     If it shall be found that any interest or other amount deemed interest
due hereunder violates the applicable law governing usury, the applicable
provision shall automatically be revised to equal the maximum rate of interest
or other amount deemed interest permitted under applicable law. The Company
covenants (to the extent that it may lawfully do so) that it will not seek to
claim or take advantage of any law that would prohibit or forgive the Company
from paying all or a portion of the principal or interest on this Note.

 

  7 

  



 

15.     This Note shall be governed by and construed in accordance with the laws
of New York applicable to contracts made and wholly to be performed within the
State of New York and shall be binding upon the successors and assigns of each
party hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of New
York or in the Federal courts sitting in the county or city of New York, or the
Federal courts within the districts of New York. This Note may be executed and
delivered in .PDF format, and the facsimile or electronic transmission of a
signature page to this Note shall be effective as an original.

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

 

Dated: March [l], 2020

 

 



  HUMANIGEN, INC.                     By:                    Title: Chief
Executive Officer



 

  8 

  



 





EXHIBIT A

 

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of HUMANIGEN, INC. (“Shares”)
according to the conditions set forth in such Note, as of the date written
below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion:    



Applicable Conversion Price:    



Signature:      [Print Name of Holder and Title of Signer]



Address:        

 

SSN or EIN:     



Shares are to be registered in the following name:    



 

Name:    



Address:    



Tel:     



Fax:     



SSN or EIN:    

 

Shares are to be sent or delivered to the following account:  

 

Account Name:    



Address:     

 

 

9



 

 

 